 Case 14-10105       Doc 976     Filed 03/08/19 Entered 03/08/19 11:03:34           Desc Main
                                  Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )   CHAPTER 7
                                              )
   Robert J. Meier                            )   No. 14-10105

                                              )
                      Debtor                  ) Hon. JACK B. SCHMETTERER
                                              ) BANKRUPTCY JUDGE


                                CERTIFICATE OF SERVICE

Robert B. Katz, Trustee, states that he served a copy of the foregoing Notice by causing same to
be deposited in the U.S. Mail, with proper postage prepaid, addressed to the parties as listed
below on the 1st day of March, 2019.

U.S. Trustee’s Office
219 S. Dearborn St, Suite 873
Chicago, IL 60604

Robert J. Meier
2307 N. James Court
Arlington Heights, IL 60004

David J Schwab
Ralph, Schwab & Schiever, Chtd
3 Hawthorn Pkwy Ste 370
Vernon Hills, IL 60061

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101

Union National Bank
c/o Jeffrey Burns
20 S. Clark St, Suite 23010
Chicago, IL 60603

American Express Bank
c/o Becket and Lee LLP
PO Box 3001
Malvern, PA 19355-0701
 Case 14-10105      Doc 976      Filed 03/08/19 Entered 03/08/19 11:03:34   Desc Main
                                  Document     Page 2 of 2



Edward Shrock
30 N. Michigan Ave, Suite 402
Chicago, IL 60602

Ungaretti & Harris LLP
c/o John T. Ruskusky
70 W. Madison St., Suite 3500
Chicago, IL 60602

Martha Maggiore
John Hiltz Esq Hiltz & Zanzig LLC
53 W Jackson Blvd, Suite 205
Chicago, IL 60604

Baby Supermall LLC
c/o Elizabeth Richert
77 W. Wacker Drive, Suite 4800
Chicago, IL 60601

Capstone Valuation Services, LLC
c/o Neal, Gerber & Eisenberg LLP
Attn: Mark A. Berkoff
Two N. LaSalle St., Suite 1700
Chicago, IL 60602

Arthur B. Levine Co Inc
370 Lexington Avenue, Suite 1101
New York, NY 10017

International Sureties
701 Poydras St., Suite 420
New Orleans, LA 70139

Alan D. Lasko & Associates, P.C.
205 W. Randolph St, Suite 1150
Chicago, IL 60606



                                          ____/s/Robert B. Katz________________
                                                        Robert B. Katz
